       CASE 0:20-cv-00777-WMW-BRT Doc. 101 Filed 07/21/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Willoughby II Homeowners Association,                     Civ. No. 20-777 (WMW/BRT)

               Plaintiff,

 v.                                                               ORDER
 Hiscox Insurance Company, Inc.,

               Defendant.


Adina R. Bergstrom, Esq., Brenda M. Sauro, Esq., Sauro & Bergstrom, PLLC, counsel
for Plaintiff.

Christopher L. Goodman, Esq., Kenya C. Bodden, Esq., Thompson, Coe, Cousins &
Irons, LLP, counsel for Defendant.


       This matter is before the Court on Defendant Hiscox Insurance Company’s

(“Hiscox”) Motion to Strike Errata Sheet of Plaintiff’s Rule 30(b)(6) Designee Lynn

Berghs. (Doc. No. 69.) The Court held a hearing on the matter on June 21, 2021. (Doc.

No. 100.) For the reasons stated below, the Court grants in part and denies in part the

motion.

                                     BACKGROUND

       Lynn Berghs is the president of Plaintiff’s board of directors, and Plaintiff

 designated her to testify as a Rule 30(b)(6) witness in this case. Defendant’s counsel

 deposed Ms. Berghs on April 20, 2021, and a transcript of her testimony was sent to all

 counsel via email on April 28, 2021. Following receipt of the transcript, Ms. Berghs

 prepared an errata sheet for the deposition transcript and signed that errata sheet on
          CASE 0:20-cv-00777-WMW-BRT Doc. 101 Filed 07/21/21 Page 2 of 7




    May 5, 2021. Defendant received the errata sheet on May 17, 2021. Defendant requests

    that the Court strike the errata sheet, asserting that it makes substantive changes to the

    deposition testimony without sufficient justification.

                                         DISCUSSION

          Courts retain discretion to strike substantive changes made in errata sheets, if the

    deponent fails to provide “sufficient justification.” See Sanny v. Trek Bicycle Corp.,

    No. 11-2936 (ADM/SER), 2013 WL 1912467, *14 (D. Minn. May 8, 2013) (applying

    the flexible approach articulated by the Third Circuit Court of Appeals, and citing EBC,

    Inc. v. Clark Bldg. Sys., Inc., 618 F.3d 253, 267–68 (3d Cir. 2010)); see also Holverson

    v. ThyssenKrupp Elevator Corp., No. 12-2765 (ADM/FLN), 2014 WL 3573630 (D.

    Minn. July 18, 2014) (“The flexible approach set forth by the Third Circuit Court of

    Appeals provides an appropriate balance between fairness and efficiency.”). 1 The Court

    finds the changes made by Ms. Bergh on her errata sheet are substantive changes.

    Therefore, the next question is whether Ms. Bergh provided “sufficient justification” for

    her changes. The Court will address each change separately below.




1
        Deponents are allowed to make changes to their sworn deposition testimony in
certain circumstances. See Fed. R. Civ. P. 30(e). Rule 30(e) allows a deponent to “review
the transcript or recording” and “if there are changes in form or substance, to sign a
statement listing the changes and the reasons for making them.” Id. “Despite this
language, courts are split on the latitude to be afforded a deponent under Rule
30(e) to change his or her testimony with no controlling authority in the Eighth Circuit.”
Jayne v. City of Sioux Falls, No. 4:18-CV-04088-KES, 2020 WL 3489968, at *2 (D.S.D.
June 26, 2020) (citations omitted).
                                                 2
          CASE 0:20-cv-00777-WMW-BRT Doc. 101 Filed 07/21/21 Page 3 of 7




          I.     Page 67 lines 4–5 and Page 67 lines 23–24

          Plaintiff signed the errata sheet and provided two pages of handwritten

    comments. (Doc. No. 92, Decl. of Lynn Berghs ¶ 3, Ex. A.) On the errata sheet,

    Ms. Bergh writes:

          P.67 lines 4–5 Object - counsel implies that this is something I was “told”
          to say versus being factual truth. He is not only incorrect but implies that I
          am lying. P.67 line 23–24 again, implies I am lying. State law – if counsel
          understood it – and our governing docs – spell out has common elements
          and limited common elements are handled and that board has [discretion]
          with both.

    (Id.) These proposed changes are not contemplated by Rule 30. Even if they were, there

    is no sufficient justification to allow these changes.

          II.    Page 74 lines 15–24

          Ms. Bergh provided handwritten comments regarding page 74 lines 15–24 as well,

seeking to add to her testimony. (See id.) Plaintiff and her counsel claim that counsel “cut

[her] out several times so [she] was prevented from adding this.” (Id.; see also Doc.

No. 89, Pl.’s Mem. of Law in Opp’n 4–6.) The Court has reviewed this testimony and the

testimony immediately before and after page 74 lines 15–74, and notes that this testimony

was follow-up to direct examination by Plaintiff’s counsel – Ms. Sauro. Defendant’s

counsel resumed questioning at pages 70 through 77. The transcript does not indicate that

the witness was interrupted by counsel so that the witness could not provide a full

answer. 2 At the end of Defendant’s counsel’s questioning, Plaintiff’s counsel stated that



2
      The only objection made at pages 70 through 77 was to form: “Object to the form.
Foundation. If you know.” (Doc. No. 81, Decl. of Christopher L. Goodman in Supp. of
                                                 3
       CASE 0:20-cv-00777-WMW-BRT Doc. 101 Filed 07/21/21 Page 4 of 7




she had “[n]othing further.” (Goodman Decl. ¶ 3, Ex. A at Tr. 78.) There is no sufficient

justification to allow these changes.

       III.   Page 52 lines 9–21, Page 54 lines 23–25, and Page 55 lines 1–2

       The remaining comments and changes that Ms. Bergh provided on the errata sheet

relate to the testimony provided at page 52 lines 9–21, page 54 lines 23–25, and page 55

lines 1–2. With respect to this testimony, Ms. Bergh claims that she was mistaken in

stating that “the timing of the notice given to Chubb for a potential D&O claim” and that

she should have testified that rather than in 2018 “the denial of the claim didn’t occur

until 2020 and that is what prompted us to file notice with Chubb.” (Doc. No. 92, Decl. of

Lynn Berghs ¶ 3, Ex. A (emphasis in original).) Defendant offered to permit Ms. Bergh

to replace the 2018 with 2020; however, Ms. Bergh and Plaintiff’s counsel declined that

offer. Apparently, Ms. Bergh and counsel seek not only to correct the mistake, but to

replace her answers with the following explanation and footnotes:

               In re-reading this, I realize I was mistaken in stating the timing of
       the notice given to Chubb for a potential D & O claim. It was not in 2018,
       because we didn’t have a concern about an irate Homeowner blaming the
       board UNTIL we were informed that claim was being denied by Hiscox.
       (After all, why would a homeowner be upset if the claim was resolved?)
       The denial of the claim didn’t occur until 2020 and that is what prompted
       us to file notice with Chubb. Reading this now I was prompted by seeing
       the date of the Chubb response being 4/3/2020, so that makes sense vis-à-
       vis the timing of the denial, and our filing notice w/Chubb shortly
       thereafter, followed by that 4/3/20 response.*

              With regard to the reason for filing – I now recall that we were told
       back in 2018 that we legally had 2 years from the time of the storm to file
       an insurance claim.** As a result, that concern about timing was resolved

Def.’s Mot. (“Goodman Decl.”) ¶ 3, Ex. A at Tr. 74–75.) But that objection was after the
testimony at issue. And after that objection, Defense counsel rephrased.
                                              4
       CASE 0:20-cv-00777-WMW-BRT Doc. 101 Filed 07/21/21 Page 5 of 7




       and thus NOT what prompted the Assn. to file notice w/Chubb. Rather, it
       was in 2020, after the claim was denied, out of concern that someone could
       then decide to blame the board.

(Id. (emphasis in original).) 3

       There is no justification for the Court to replace the deposition testimony with the

witness’s blanket explanation and argument as proposed. The plain language of the

Rule 30 requires the witness to sign a statement “listing the changes and the reasons for

making them.” Fed. R. Civ. P. 30(e). The use of the deposition errata sheet as proposed

by the witness and Plaintiff’s counsel here is an inappropriate use of Rule 30(e). Not

only does Ms. Bergh’s errata sheet make substantive changes to her testimony, but she

significantly expands upon her answers. Permitting such changes (i.e., explanations) to

the deposition transcript “is unjust and inefficient and would render deposition testimony

meaningless.” See Elsherif v. Mayo Clinic, No. 18-2998 (DWF/KMM), 2020 WL

6743482, at *2 (D. Minn. Nov. 17, 2020) (“Rule 30(e) does not turn a deposition into a

take home examination that allows a deponent to alter what was said under oath.”)

(quotations omitted).

       With that said, as to the answers provided at page 52 lines 9–21, page 54 lines

23–25, and page 55 lines 1–2, there is sufficient justification to permit Ms. Bergh to

correct her mistake in the year provided – to change 2018 to 2020. Therefore, the Court


3
        Ms. Bergh used the symbols “*” and “**” to denote her footnotes. The first
footnote stated the following: “A 4/3/20 response to ‘notice of potential claim’ filed in
2018 makes no sense. I remember thinking that during the deposition but in the heat of
the moment I didn’t connect with that.” (Id.) The second footnote stated, “By both
[illegible] and [illegible].” (Id.)

                                             5
       CASE 0:20-cv-00777-WMW-BRT Doc. 101 Filed 07/21/21 Page 6 of 7




will allow the following statements from the errata sheet regarding the testimony at page

52, lines 9–21 to remain:

   • “I was mistaken in stating the timing of the notice given to Chubb for a potential
     D&O claim. It was not in 2018, because we didn’t have a concern about an irate
     homeowner blaming the board UNTIL we were informed that claim was being
     denied by Hiscox.”

   • “The denial of the claim didn’t occur until 2020 and that is what prompted us to
     file notice with Chubb.”

And, the Court will allow the following statement from the errata sheet regarding the

testimony at page 54 lines 23–25 and page 55 lines 1–2 to be stated as:

   • “[The timing of the notice given to Chubb for a potential D&O claim] was in
     2020.”

The original answers given by Ms. Bergh at the deposition, however, will remain in the

record, leaving the District Judge to determine any evidentiary issues regarding the

original answers provided and the changes permitted by this Order.

       The remainder of the handwritten changes and statements by Ms. Bergh on the

errata sheet are stricken for lack of substantial justification.

                                           ORDER

       Based on the file, records, submissions, and arguments of counsel, and for the

reasons stated above, IT IS HEREBY ORDERED that Defendant Hiscox Insurance

Company’s Motion to Strike Errata Sheet of Plaintiff’s Rule 30(b)(6) Designee Lynn

Berghs (Doc. No. 69) is GRANTED IN PART and DENIED IN PART as follows.

       1.     The errata sheet is amended to reflect only the changes provided above.

Therefore, the deposition testimony and corrections allowed are as follows:


                                                6
       CASE 0:20-cv-00777-WMW-BRT Doc. 101 Filed 07/21/21 Page 7 of 7




       Q. And what prompted the Association to report this directors and
       officers’ claim?

       A. There was discussion among the board once it was brought to our
       attention in 2018 that we potentially had significant storm damage and had
       not been aware of that prior to May of 2018. There was concern about
       whether there could be potential liability for any of the board members. It’s
       our understanding that’s why we have D&O coverage. And we felt it was
       appropriate to give notice that there could be a potential situation where a
       litigious homeowner would come after the board for not having known
       about the hail damage until 2018.

       Correction: I was mistaken in stating the timing of the notice given to
       Chubb for a potential D&O claim. It was not in 2018, because we
       didn’t have a concern about an irate homeowner blaming the board
       UNTIL we were informed that claim was being denied by Hiscox. The
       denial of the claim didn’t occur until 2020 and that is what prompted
       us to file notice with Chubb.


       Q.     Do you know if it was submitted to Chubb in 2018?

       A.   Yes. It would have been submitted after May of 2018 when we first
       became aware of the potential for a hail claim.

       Correction: The timing of the notice given to Chubb for a potential
       D&O claim was in 2020.


       2.     The original deposition answers will remain in the record.

       3.     The remainder of the handwritten changes and statements by Ms. Bergh on

the errata sheet are stricken.



Dated: July 21, 2021                                    s/ Becky R. Thorson
                                                        BECKY R. THORSON
                                                        United States Magistrate Judge




                                             7
